33 So.3d 822 (2010)
Kenneth George LESANE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-512.
District Court of Appeal of Florida, Fourth District.
April 28, 2010.
Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
We affirm appellant's judgment and sentence for dealing in stolen property, but we direct the trial court to enter an order vacating appellant's judgment of conviction and sentence for grand theft. See § 812.025, Fla. Stat.; Hall v. State, 826 So.2d 268 (Fla.2002); Pomaski v. State, 989 So.2d 721 (Fla. 4th DCA 2008).
Affirmed in part, reversed in part, and remanded.
TAYLOR, GERBER and LEVINE, JJ., concur.